Title: Proposal to the Associators, [21 March 1748]
From: Franklin, Benjamin
To: 


By March 1 fifty-three companies of Associators had been organized, not only in Philadelphia city and county, but also in Bucks, Chester, and Lancaster counties. By the terms of the Association the superior officers met on March 21 to adopt general regulations to unite the forces for action in case of need. On March 25 Richard Peters informed Thomas Penn there were eighty companies, “who behave very orderly. Signals and Words of Command are Settled all over the Country, and the Alarms are as far as I can judge well contriv’d.” Proposals Franklin made, probably at the meeting March 21, survive in this undated manuscript.
The spring and summer of 1748 were full of anxiety for Philadelphia, as depredations continued. With a French privateer prowling in Delaware Bay in late May, and a Spanish privateer reported a few days later lying off Elsingborough, ten miles below New Castle, the alarms and events of the preceding November were repeated. Again the Assembly was called into special session, and again it refused aid. The Council did what it could: posted a guard of ten men at the powder house; set two pilot boats cruising in the bay; forbade all except daylight traffic past the battery; and gave Abraham Taylor command of the defense. An artillery company was organized; efforts were made to put a privateer to sea. Meanwhile the batteries at Wicaco and Atwood’s Wharf were pressed to completion and then strengthened as cannon from New York, Boston, and London arrived. On May 22 a British man-of-war, the Otter, reached Philadelphia with orders to patrol the river and bay. She required refitting on arrival and her captain lacked energy; the crisis was almost over before she put to sea, June 22.
 
Propos’d
[March 21, 1748]
That the Managers of the Lottery be apply’d to, to appoint suitable Persons to go down the River to the Capes, and there consult with the Persons in Authority and concert with them such Manners of conveying Intelligence to Philadelphia whether by Express or otherways when any Enemys appear of such Force as to make an Alarm necessary; or even such as may endanger our Trade. Who may likewise in returning land at such Places as they judge suitable to give Signals from, and endeavour to agree with the neighbouring Inhabitants, to keep Watch and give the Signals that may be agreed on, and engage to furnish them with Guns, Tarbarrels, or whatever else may be necessary for that Purpose.
That for the more certain alarming the Country on any Occasion, as soon as the Commander in chief at Philadelphia is well inform’d of the Approach on our Coasts of any considerable Force of the Enemy, Letters and Orders may be dispatch’d by Expresses to the Colonels of some or all of the Regiments, as the Occasion may require, who may immediately communicate the same to the other Officers of the Regiments, and they to the Men of the respecttive Companies, who are immediately to meet at their usual Place of Rendezvous, and from thence march to such Place as the Colonel shall appoint for assembling his Regiment; and when all the Companies are assembled, the Regiment to march to such Place as the Commander in chief shall have directed.
That in Case of any Attempt on the Inhabitants of the Frontiers by small Parties, as the Indian Custom is, the superior Officers of the Regiment being well inform’d of the Facts, may dispatch away on horseback suitable Bodies of active Men, well acquainted with the Woods, to such Places or Passes among the Mountains, or near the Conflux of such Rivers, &c. by which it is probable the Enemy must endeavour to make their Retreat, there to take Post and lie in wait till their Return, keeping proper Scouts or Centinels at a Distance from the Body to give Notice of their Approach, &c. by which Means they may be cut off and the Prisoners they take recover’d; a few Instances of which would probably much intimidate those Cowardly People, and make them afraid of attempting to attack us thereafter. And that such Places may be known to more People, it might be proper for the Officers beforehand to make a few Journeys to them, (guided by Indian Traders or Hunters) accompanied by such of their Men as would be suitable to act on occasion, and are disposed that way, there observing and pointing out all the proper Places for Ambushes, &c.; the Expence of which Journeys might be defray’d by the Managers of the Lottery.
That if there be certain Accounts of any large Body of the Enemy marching towards any Part of the Frontiers, the Colonels of the nearest Frontier Regiments may dispatch Expresses to the Commander in Chief at Philadelphia, with the Vouchers of the Intelligence, from whom Orders may issue to raise such Force as may be necessary to march to the Assistance of such threatned Frontier.
That the People on the Frontiers be advised to pitch on some suitable Places at proper Distances, and there enclose Pieces of Ground with Palisades or Stockadoes, so as to make them defenseble against Indians, whereto on Occasion their Wives, Children, and ancient Persons may retire in Time of Danger. In Parts where there may not be had sufficient voluntary Labour to erect such Defences, and the Neighbours being poor cannot bear the Expence, some Assistance might be obtain’d from the Lottery Managers, if another Lottery should go on.
That those Managers be apply’d to, to offer Rewards by a Publick Declaration to such as should be maimed in Action, and Pensions to poor Widows whose Husbands should happen to fall in Defence of their Country.
That a Number of Spades, Pickaxes, Shovels, &c. be provided for the City Regiment, to be used by the Negro’s and others as Pioneers for casting up sudden Retrenchments on Occasion.
 Endorsed: Adjd. to Monday April 4 at 9 in the Morning